Citation Nr: 1444475	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2014, the Board remanded the claim for additional development.  

In February 2013, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a skin disability that is related to his service.


CONCLUSION OF LAW

A skin disability was not incurred in, and is not otherwise due to, the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a skin disorder, claimed as chloracne, as the result of exposure to herbicides during service in the Republic of Vietnam.  During his hearing, held in February 2013, the Veteran testified that he first sought treatment for dermatological problems within a year of separation from active service.  He stated that in 1984 he was told that he possibly had chloracne during an Agent Orange screening.  He further testified that he was currently being treated for chloracne by a private physician.  The Veteran's spouse corroborated his testimony, noting that the Veteran began to experience skin problems upon his return from Vietnam.  The Veteran testified that his skin disorder began at that time, and that it has continued ever since.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

 Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's discharge (DD Form 214) shows that his awards include the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  The National Personnel Records Center has verified that he served in Vietnam between March 1968 and March 1969. 

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in March 1969, shows that his skin was clinically evaluated as normal.  See also inservice examination reports, dated in October 1967 and January 1968 (same).  "Reports of medical history" associated with all three of these examination reports (1967-1969) show that he indicated that he did not have a history of skin disease.  

As for the post-service medical evidence, VA reports, dated in 1981, note dermatitis of the face.  An Agent Orange Protocol examination report, dated in May 1984, notes complaints of skin symptoms, and appears to note tinea coporis.   

Reports from A.L.D., M.D., show that beginning in 2004, the Veteran was noted to have acne vulgaris, and that in 2005, he was noted to have contact dermatitis in association with reports that he worked with solvents at his job.  

VA progress notes, dated in 2008, note onychomycosis, and acne.  

A VA examination report, dated in August 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes a history of cystic dermatitis at the hairline treated with sulfa in the 1980s, then tetracycline.  The diagnosis was seborrheic dermatitis.  The examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no mention in the Veteran's service treatment reports of a rash as he had described, that his current rash is unrelated in form and appearance to chloracne, and that there was no dermatological evidence to verify the early onset of this or any other condition.

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for skin symptoms during service, nor was a skin disorder shown upon separation from service.  He denied having a history of skin disease on three occasions during service, to include upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Furthermore, the earliest post-service medical evidence of a skin disorder is dated no earlier than 1981, which is about 12 years after separation from service.  In this regard, the Veteran is not shown to have been diagnosed with a skin disorder listed at 38 C.F.R. § 3.309(a) (2013), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, the August 2014 VA opinion weighs against the claim.  Accordingly, the claim must be denied. 

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any demonstrated skin disorder as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, the Board finds that the preponderance of the evidence reflects that the Veteran does not have chloracne, or any other acneform disease consistent with chloracne.  In particular, Dr. A.L.D.'s records, other than his April 2009 statement, do not note chloracne, nor is chloracne shown in any other medical records.  In addition, the August 2014 VA examination report is considered highly probative evidence on this issue, as it was based on a review of the claims file.  The diagnosis was seborrheic dermatitis.  The examiner specifically explained that the Veteran's current rash "is unrelated in form and appearance to chloracne."  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, service connection is not warranted on this basis. 

In reaching this decision, the Board has also considered statements from Dr. A.L.D., dated in April 2009 and March 2013, in which he indicated that the Veteran had chloracne (in 2009), and that the Veteran has suffered from acne vulgaris since his exposure to Agent Orange during service.  However, his statements are not shown to have been based on a review of the claims file, or any other detailed and reliable medical history, he does not cite to any clinical findings during service, or thereafter, or to any studies, and he does not explain why he determined that the Veteran had chloracne in 2009, but that his diagnosis changed to acne vulgaris in 2013.  Furthermore, he did not specifically relate acne vulgaris to exposure to Agent Orange, and the Board has determined that the evidence is insufficient to show that the Veteran has chloracne.  This evidence is therefore insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

The issue on appeal is based on the contention that a skin disorder was caused by exposure to Agent Orange. The Veteran has not asserted that he had skin symptoms during service, and no such symptoms are shown.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  More specifically, while the Veteran and his spouse may be able to state that the Veteran has been experiencing skin problems off and on service, they are not able to diagnose those skin problems or state that his recently diagnosed condition is the same one he has had since his discharge from service.  In this case, the Veteran's service treatment reports and post-service medical records have also been discussed, and an etiological opinion has been obtained that weighs against the claim, and which the Board has determined outweighs the contrary opinions of record.  Thus, The Board has considered all the evidence of record, both favorable and unfavorable, and has determined that service connection for the claimed condition is not warranted.  

In summary, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in August 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  In this regard, the Veteran has asserted he received relevant treatment at the VA Medical Center in Montgomery, Alabama, in the early 1970s.  In August 2008, the RO requested these records.  See VA Form 10-7131, dated in August 2008.  However, the earliest medical records received are dated in 1981.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.

In July 2014, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained, and this has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In February 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that an RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and onset of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a skin disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


